THIRD PRE-TRIAL ORDER
As a result of discussions involving counsel, the Chair, and the Secretary, numbered paragraphs 4, 5, and 6 of the Second Pre-Trial Order filed May 24,1996 are revised as follows. All other provisions of the Second Pre-Trial Order are unchanged.
4. Production of Documents. By Tuesday, May 28, 1996, relator shall provide respondent with documents pursuant to the Commission’s Entry and Decision of May 10,1996.
5. Exhibits. By Monday, June 3, at 4:00 p.m., both sides shall exchange proposed exhibits. Counsel are to review the exhibits and stipulate authenticity, foundational requirements, and admissibility whenever possible. A notebook of exhibits is to be jointly prepared. Seven copies are to be brought to the hearing: the original for the court reporter, a copy for each member of the Commission, and a Commission copy which shall be given to the Secretary.
6. Pre-Trial Statements. By Wednesday, June 5, each counsel shall prepare a pre-trial statement that contains (1) a summary of the case; (2) a list of the names of witnesses counsel expects to call; (3) an optional summary of the witness’ testimony; (4) a discussion of contested and uncontested facts, and (5) a list of any exhibits about which a significant evidentiary issue may arise, with a brief summary of the issue. Counsel shall file the statements with the Clerk of the Supreme Court and send a copy to each member of the Commission and the Secretary by 4:00 p.m. on June 5. So ordered.
BY ORDER OF THE COMMISSION